June 2, 1942, plaintiff filed the bill herein for divorce, charging defendant with extreme cruelty in calling her vile and opprobrious names, swearing at her, using violence upon her person, coming home intoxicated, and neglecting her welfare and that of their children. Defendant, by answer, specifically denied the charges. Plaintiff appeals from a decree dismissing her bill.
The parties were married in January, 1919, and have five children, all girls, ranging in ages from 21 to 7 years. The two older girls had left home and were working in Grand Rapids. Defendant was a locomotive engineer, in the employ of the Pere Marquette Railroad Company, operating a freight train. In the four years immediately preceding the filing of the bill the parties lived on a 40-acre farm near the village of Sidney, Montcalm county, but did no farming. The payroll records of the railroad company show that defendant in 1942, up to December 15th, earned $3,207.33, after deduction of pension, insurance and things like that. Plaintiff left defendant June 1, 1942, and went to Grand Rapids and the next day filed the bill herein.
Plaintiff testified that in February, 1942, defendant took her by the neck, pushed her against the wall and hit her in the stomach. This defendant denied. Plaintiff claims two of her daughters had musical ability but were denied opportunity of developing the same by way of attending entertainments or having an instructor.
A witness called by defendant, upon cross-examination, was asked:
"Q. * * * You have heard Mr. Lund swear at or toward Mrs. Lund?
"A. No more than they swear at each other.
"Q. You heard Mrs. Lund swear?
"A. I have heard her swear at Charlie, you bet I have." *Page 397 
Defendant had an automobile and in 1942 used it to drive 18 miles to his work at Edmore. Plaintiff claims that in 1942 she was deprived of the use she had formerly had of the car when she had driven it 300 or 400 miles a month.
Two of the daughters testified that the father would come into the kitchen and strike their mother and say it was in fun. It might have been more than a light love tap but we are not inclined to disassociate the tap from his contemporaneous declaration of intention.
At the time plaintiff left the home and went to Grand Rapids she had a moving van come and she stripped the house of practically all its furnishings, leaving defendant the second-best radio, a chair, one bed, no sheets, a cotton blanket, one pillow, no pillow cases, an old kitchen table, and he paid her $50 for his own kitchen range.
Plaintiff complains that she had to make over for the younger children the clothing the older children had outgrown. This was no more than a commendable act.
The daughter, Charlotte, 14 years of age, testified that about six months before the parties separated she heard her father use swear words towards her mother, calling her vile and opprobrious names, and he stated he was going to take her clothes off and hang her to a telephone pole and let her freeze. Defendant denied this charge and we are not prepared to say it was established.
A reading of the record brings us to a conclusion in line with that of the trial judge, that the reason for disagreement in this family arose over a desire of the father to exercise supervision over his children and the unwillingness of the mother to cooperate. The father was opposed to the girls reading love stories and cheap magazines and the mother could see no harm in such indulgence. He opposed *Page 398 
the visits of a young man who was a probationer, paying attention to his 13-year-old daughter, and to a married man keeping company with an older daughter. Defendant's duties kept him from home for days at a time and what went on in the home during his absence was learned, mainly, from the neighbors and was contrary to his wishes and his desire for the welfare of the children.
Defendant carried a $3,000 life insurance policy, payable to his wife. Up to the time of the separation defendant supported his family and provided the home with suitable furnishings.
This is an instance where the weight to be given the testimony rested upon a view of the witnesses, their demeanor and disclosed partisanship. The circuit judge had this advantage over our review on the printed record and of right employed the same in reaching his decision and, upon review, we find no occasion to disturb his findings.
Plaintiff moved for a rehearing in the circuit court alleging she could produce additional evidence. Plaintiff was aware of such evidence at the time of the hearing, so it was not newly discovered, and the court very properly denied a rehearing.
The decree in the circuit court should be affirmed.
SHARPE, J., concurred with WIEST, J.